Citation Nr: 1109390	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for dental trauma.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a tooth infection.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a stomach disorder.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a right ear disorder.  

5.  Entitlement to service connection for hearing loss secondary to dental trauma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1969.  

By rating action in November 2002, the RO denied, in part, service connection for tooth infection, stomach disorder, and a right ear disability.  In January 2003, the RO denied service connection for dental trauma.  The Veteran was notified of these decisions but did not appeal.  

By rating action in October 2004, the RO found, in part, that new and material evidence had not been received to reopen the claims of service connection for dental trauma and a right ear disorder.  The Veteran was notified of this decision but did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO which, in part, declined to reopen the claims of service connection for dental trauma, tooth infection, stomach disorder, and a right ear disability, and denied service connection for hearing loss secondary to dental trauma.  




FINDINGS OF FACT

1.  Service connection for a tooth infection and stomach disorder was last finally denied by an unappealed rating decision in November 2002.  

2.  Service connection for dental trauma and a right ear disorder was last finally denied by an unappealed rating decision in October 2004.  

3.  The evidence received since the November 2002 and October 2004 RO decisions is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claims of service connection for dental trauma, tooth infection, stomach disorder, or a right ear disorder.  

4.  A hearing loss disability was not manifested until many years after service and is not shown by the evidence of record to be related to service, or causally related to or otherwise aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The November 2002 RO decision which last denied service connection for a tooth infection and stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  The October 2004 RO decision which last denied service connection for dental trauma and a right ear disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

3.  New and material evidence has not been received to reopen the claims of service connection for dental trauma, tooth infection, stomach disorder, or a right ear disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

5.  The claim of service connection for hearing loss as secondary to dental trauma lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2006, which informed the Veteran of all the elements required by the Pelegrini II Court of Appeals for Veterans Claims.  Additionally, the letter informed the Veteran of what "new" and "material" meant in the context of her claims, and it offered an explanation of why her claims was previously denied.  No argument has been advanced regarding any notice failure.  

VA treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but she failed to appear at the scheduled hearing and has not provided good cause for her absence.  No argument has been advanced regarding any failure in the duty to assist.  

While an examination was not provided with regard to the Veteran's previously denied claim, VA is not required to afford the Veteran an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and those claims have not reopened on a de novo basis.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an examination was not necessary with regard to the previously denied claims.  

With regard to the claim of hearing loss, no examination was provided, but because the evidence does not suggest that the Veteran has hearing loss as a result of her military service or a service connected disability, no duty to provide an examination was triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Finality

Before reaching the merits of the issues previously denied by the RO, the Board must first rule on the matter of reopening of the Veteran's claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a tooth infection and stomach disorder was last finally denied by the RO in November 2002, and service connection for dental trauma and a right ear disorder was last finally denied by the RO in October 2004.  

There was no appeal of those rating actions and they are now final decisions.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103. 

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the November 2002 rating decision which initially denied service connection for a tooth infection, stomach disorder, and a right ear disorder, and the January 2003 rating decision which denied service connection for dental trauma, included the Veteran's service treatment records and VA outpatient records from 2001 to 2002.  

The service records showed that the Veteran was treated for a painful right ear in December 1968, and was noted to have a prior history of external otitis.  An examination revealed minor irritation in the right ear canal, and the Veteran was prescribed an antibiotic solution.  No diagnosis was rendered.  The Veteran was seen for a cold and upset stomach in January 1969, and for an upset stomach in May 1969.  The treatment notes did not show any specific findings or diagnosis for a stomach disorder.  However, the Veteran was found to be 25 weeks pregnant after the May 1969 visit, and was subsequently discharged from service by reason of her pregnancy.  The service treatment records showed no further complaints, treatment, abnormalities or diagnosis for any right ear or stomach problems during service.  

The service treatment and dental records showed that the Veteran had a tooth (#30) extracted in August 1968, and was treated for a carious tooth (#17) in January 1969.  On a report of dental patient history at that time, the Veteran denied any history of bleeding or other complications after a tooth extraction or cuts.  The dental records do not show any complaints, treatment, or findings of a tooth infection or any indication of a dental trauma.  

On a Report of Medical History for separation from service in May 1969, the Veteran specifically denied any ear trouble, running ears, hearing loss, history of head injury, frequent indigestion, or any stomach, liver, or intestinal troubles, and no pertinent abnormalities were noted on examination.  The separation examination report showed that the Veteran had a Class II dental rating.  

The VA outpatient notes showed treatment for various maladies on several occasions from June 2001 to August 2002, including emergency dental treatment for a broken crown.  The medical records do not show any complaints, treatment, abnormalities, or diagnosis for any problems associated with a tooth infection, stomach problems or right ear disorder.  

The evidence of record at the time of the October 2004 rating decision which denied the Veteran's request to reopen the claims for dental trauma and a right ear disorder, included the evidence discussed above, and additional VA outpatient records showing treatment for various maladies from August 2002 to October 2004.  The medical records did not show any complaints, treatment, abnormalities, or diagnosis for any problems associated with dental trauma or a right ear disorder.  

The evidence added to the record since 2004 includes a service enlistment examination for the U.S. Navy in 1979 and additional VA medical records for treatment from 2006 to 2008.  The VA records did not show any complaints, treatment, or diagnosis for any dental, stomach, or right ear problems, or a medical opinion relating any of the claimed disabilities to service.  

The service enlistment report associated with the claims file in March 2006, showed that the Veteran was examined for enlistment into the Navy in June 1979.  At that time, the Veteran specifically denied any ear trouble, hearing loss, severe tooth or gum trouble, head injury, frequent indigestion, or any stomach, liver, or intestinal troubles.  The examination report showed no pertinent abnormalities and indicated that her dental condition was acceptable.  

As indicated above, in order to reopen her claims, the Veteran must submit new and material evidence which tends to support her belief that she a has residuals of dental trauma, tooth infection, a stomach disorder or a right ear disability which is related, in some fashion, to service.  The Veteran's lay statements alone, will not suffice.  As indicated in the (VCAA) letter from VA to the Veteran in February 2006, the type of evidence needed to reopen her claim would be a medical opinion suggesting that has a current disability which is related to her time in military service.  In this case, the Veteran has not submitted any additional evidence to support her claims.  

While the Veteran believes that she has a disability which is related to service, she is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  Additionally, the Veteran's contentions that her disabilities were related to her military service were known at the time her claim was previously denied and are not considered new.  

Under the circumstances, the Board concludes that none of the evidence added to the record since the November 2002 and October 2004 rating decisions constitutes new and material evidence sufficient to reopen the claims of service connection for dental trauma, tooth infection, stomach disorder, or a right ear disorder, and those rating decisions remain final.  Accordingly, a basis to reopen the Veteran's claims has not been presented, and the appeal is denied.  

As the evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection for Hearing Loss

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  

The Veteran does not contend that her hearing loss began during service; and service treatment records do not show any complaints, treatment, abnormalities, or diagnosis referable to any hearing problems in service or for many years thereafter.  In fact, audiometric testing at the Veteran's separation physical did not show hearing loss for VA purposes.  Similarly, in 1979, approximately a decade after her initial separation, while being examined for enlistment into the Navy reserves, the Veteran again did not demonstrate hearing loss for VA purposes on audiometric testing.  As such, there is no showing of hearing loss either in service or for a number of years thereafter.  Additionally, no medical opinion has even suggested that the Veteran might have hearing loss as a result of her military service.   Therefore, the criteria for service connection on a direct basis have not been met.

The Veteran also contends that her current hearing loss is due to dental trauma.  However, service connection has not been established for dental trauma.  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  Thus, the Board concludes that there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that allegedly caused her hearing loss.  Accordingly, the application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for dental trauma, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for a tooth infection, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for a stomach disorder, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for a right ear disorder, the appeal is denied.  

Service connection for hearing loss, secondary to dental trauma is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


